CONCURRING OPINION ON STATE’S MOTION FOR REHEARING
ROBERTS, Judge,
concurring.
This is the case in which the appellant took a vacuum cleaner from Kroger’s shelf and tried to get a “refund” from a clerk by presenting a receipt and claiming that she had purchased the machine earlier that day. The information alleged that on January 20, 1977, she
“did then and there with intent to deprive the owner, Leland Travis, of property, namely 1 vacuum cleaner of the value of $99.95, unlawfully appropriate the property without the owner’s effective consent against the peace and dignity of the State.”
*902The panel produced three opinions. Judge Phillips held that there was no unlawful appropriation in taking the machine from the shelf because shoppers had consent to do so. Judge Odom concurred, pointing out that there was no deception before the machine was taken from the shelf, so there was no proof of lack of consent. Judge W. C. Davis dissented, saying, “The act which constituted the offense herein was appellant’s exercise of control over the vacuum cleaner with the representation as to ownership which she made at the courtesy booth.”
On rehearing, the plurality’s theory is that the appellant did not have effective consent to take the machine off the shelf, because the store manager was deceived by appellant’s conduct in appearing to be a legitimate customer, a deception which affected the manager’s judgment in giving consent to removal of the machine from the shelf. (The plurality opinion does not cite any evidence to support its statement that the manager’s judgment was affected.)
Judge Clinton has a dissenting opinion which says that the appellant had no intent to deprive the owner of the vacuum cleaner, only an intent to deprive him of money.
Reluctant as I am to add a sixth voice to the case, I shall offer a different analysis. The opinions of Judges Phillips, Odom, and Tom Davis all turn on the question of whether the appellant had consent to take the machine off the shelf; they viewed the case as though the appropriation took place when the appellant took the machine off the shelf. (In Judge Tom Davis’s opinion, the offense must have been complete at that point.) Those opinions are assuming that the appropriation was of the kind defined by Penal Code Section 31.01(5)(B): “ ‘Appropriate’ means ... to acquire or otherwise exercise control over property other than real property.”
It seems to me that the appropriation in this case was of the other kind, which is defined by Section 31.01(5)(A): “ ‘Appropriate’ means ... to bring about a transfer or purported transfer of title to or other nonpossessory interest in property, whether to the actor or another; . . . .” When the appellant approached the clerk, displayed a receipt for a vacuum cleaner, and told the clerk that she had bought the machine earlier in the day, she brought about a purported transfer of title. It was at that point, and that manner, that the appropriation of the vacuum cleaner came about. By stealing title to the vacuum cleaner in this manner, the appellant hoped to commit a second theft: stealing money by “selling” back a machine to which she had purported title.*
This approach (to which Judge W. C. Davis alluded when he wrote that the offense included “the representation of ownership”) has several advantages. It fixes the completion of the crime at the time the wrongful claim was made. The question becomes, not the manager’s lack of consent to take the machine off the shelf (which was not really proved), but his lack of consent for the appellant to assert title to the machine. This was proved:
“Q. ALL RIGHT. DID YOU CONSENT TO THE REFUND?
“A. NO, I DIDN’T.
“Q. WHY DIDN’T YOU?
“A. DUE TO A SEQUENCE OF EVENTS. I HAD EARLIER IN THE DAY HEARD THAT WE HAD SOLD A VACUUM-
******
“Q. DID YOU TALK TO A CASHIER KATHY BLACK?
“A. YES.
“Q. DID SHE IDENTIFY THIS TO BE OR NOT BE THE SAME ONE SOLD EARLIER IN THE DAY?
“A. SHE IDENTIFIED THAT THIS WAS NOT THE ONE SHE SOLD EARLIER IN THE DAY.
“Q. WAS IT BASED ON THIS THAT YOU DENIED THE REFUND?
*903“A. YES, ALSO I ASKED ALL MY OTHER CASHIERS IF THEY HAD SOLD ONE THAT DAY.
******
“Q. WHEN SHE ASKED FOR A REFUND FOR THESE ITEMS, WAS SHE CLAIMING THEM TO BE HER OWN?
“A. I WASN’T AT THE COURTESY BOOTH AT THE TIME SO-
“Q. WOULD YOU REFUND ON AN ITEM IF A PERSON SAID, ‘THESE ARE YOURS, BUT I WANT YOU TO GIVE ME MONEY FOR THEM ANYWAY’?
“A. WOULD I DO THAT?
“Q. YES.
“A. NO.
“Q. SO YOU HAVE TO ESTABLISH PROOF OF OWNERSHIP FIRST?
“A. YES.
MR. RUDOLPH: PASS THE WITNESS.
RECROSS EXAMINATION

“BY MR. KREIMEYER:

“Q. DO YOU REQUIRE EVERYBODY TO BRING-YOU SAY PROOF OF OWNERSHIP. YOU REQUIRE THEM TO BRING A SALES SLIP; IS THAT CORRECT?
“A. YES.
“Q. YOU WOULDN’T CARE IF I BOUGHT SOMETHING FROM YOUR STORE WITH CASH, LET’S SAY, LEGITAMATELY AND SENT ANOTHER INDIVIDUAL IN TO MAKE A REFUND ON IT, WOULD YOU? THAT WOULD BE OF NO OBJECTION TO YOU, WOULD IT?
“A. NOT AS LONG AS I HAD NO DOUBT AS TO OWNERSHIP.
“Q. THAT’S WHAT I’M SAYING. IF SOMEBODY PURCHASED SOMETHING AND SENT ANOTHER INDIVIDUAL BACK TO RETURN IT, THAT WOULDN’T MAKE ANY DIFFERENCE TO YOU, WOULD IT?
“A. NO, IT WOULD NOT.
“Q. AND WHEN YOU WROTE UP THIS DESCRIPTION OF STOLEN PROPERTY, WHAT IS WHAT YOU WERE DESCRIBING RIGHT THERE? THAT’S WHAT WAS STOLEN IN YOUR OPINION?
“A. YES.”
I vote to affirm on this theory.

 In this respect, Judge Clinton’s opinion is correct in pointing out that the appellant had intent to steal money. I just cannot agree that that was her only intent; she first had to steal the vacuum cleaner.